Bonner, Associate Justice.
This is a suit for a divorce, in which, on the trial below, the court excluded the evidence of the plaintiff in his own behalf, and rendered judgment against him; and the only question for our decision is, whether in this the court erred.
Under our former statute (Pasch. Dig., art. 6826), to the effect that there should be no exclusion of any witness because a party to a suit or interested in the issue to be *565tried, it was decided that this did not give parties to a divorce suit the right to testify in their own behalf. Stafford v. Stafford, 41 Tex., 111.
[Opinion delivered March 24, 1882.]
Our present statute, in force when this suit was tried, provides that “The husband or wife of a party to a suit or proceeding, or who is interested in the issue to be tried, shall not be incompetent to testify therein, except as to confidential communications between such husband and wife.” R. S., art. 2247. We are of opinion that this statute does not give parties to divorce suits the right to testify in their own behalf.
To permit such an innovation upon sound public policy and the salutary principles of the common law, the statute must be clear and explicit.
Affirmed.